Citation Nr: 9930790	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for paranoia and a delusional disorder. 

2.  Entitlement to service connection for a bilateral leg 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from to July to November 1971.

Service connection for paranoia and a delusional disorder was 
denied in an unappealed rating action in February 1972.  July 
1973, April 1974 and May 1974 rating decisions found that no 
new and material evidence had been submitted.  This appeal 
arises from a July 1998 decision by the Sioux Falls, South 
Dakota, Department of Veterans Affairs (VA) Regional Office 
(RO) that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
paranoia and a delusional disorder.    

In an attachment to his October 1998 appeal the veteran 
appears to have raised an issue of service connection for 
shortness of breath.  This issue is not in appellate status 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in February 1972, the RO denied the 
appellant's claim of entitlement to service-connection for 
paranoia and a delusional disorder.  By rating action in May 
1974 the RO found that he had not submitted new and material 
evidence for his service connection claim.  He was notified 
of the decision by letter dated in May 1974, but a timely 
appeal was not received.  

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

4.  No current leg pathology is shown to be related to 
service.   


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for paranoia and a delusional disorder is not new 
and material.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 
1991 & Supp. 1996); 38 C.F.R. § 3.156(a) (1999).

2.  The May 1974 rating decision denying service connection 
for paranoia and a delusional disorder is final, and the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 
(West 1991); 38 C.F.R. 3.104(a) (1999).

3.  The veteran has not submitted a well-grounded claim for a 
bilateral leg disorder.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Paranoia and a Delusional Disorder

A rating action in February 1972 denied service connection 
for a nervous condition, including paranoia.  The veteran did 
not file a timely appeal to that action, and the decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

In February 1974, the veteran requested that the claim for 
service connection for a nervous condition be reopened.  That 
claim was denied in May 1974 because no new and material 
evidence had been submitted.  That decision was not timely 
appealed and is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

In May 1998, the veteran requested that his claim for 
paranoia and a delusional disorder be reopened.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time the May 1974 rating action, the evidence in the 
file included service medical records, noting pre-service 
psychiatric hospitalization in June 1971, and a November 1971 
Medical Board Report with a diagnosis of paranoia as 
manifested by persecutory delusions, agitation and evidence 
on psychological testing.  The Medical Board determined that 
the veteran's condition existed prior to service and 
recommended that he be separated from the service.  Other 
evidence included a February 1974 VA treatment plan noting 
that the veteran was transferred from a federal facility 
after being found incompetent to stand trial for making a 
threatening telephone call, and a March 1974 VA hospital 
summary.  

The evidence submitted or secured since the May 1974 rating 
decision consists of a July 1993 VA general medical 
examination report, an August 1993 VA psychiatric examination  
report, a November 1998 VA psychiatric consultation report, 
VA outpatient treatment records dated from December 1998 to 
February 1999, an April 1999 VA psychiatric examination, and 
the transcript from a July 1999 travel board hearing.  Also 
of record are various statements made by the veteran over the 
years regarding his psychiatric problems.

Upon a review of the aforementioned evidence, the Board 
concludes that none of it is new and material within the 
meaning of VA regulations.  38 C.F.R. § 3.156(a).  None of 
the VA medical records relate the veteran's psychiatric 
disability to service.  Rather, they tend to address the 
veteran's current psychiatric impairment.  The veteran's 
testimony is in part new, in that it was not before the RO in 
May 1974.  However, it is in part cumulative because it 
reiterates his claim that he had no disability prior to 
service and is not material because it is not credible.  The 
undersigned having observed the veteran during the July 1999 
hearing, points out the discrepancies in the veteran's 
testimony, including his statements regarding his service 
dates.  His reliability as a historian is questionable.

Although the veteran asserts that his paranoia and a 
delusional disorder were caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
While the veteran is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.

Bilateral Leg Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The veteran essentially asserts that he incurred a bilateral 
leg disorder in service.  Such assertions are accepted as 
true for purposes of determining whether a claim is well 
grounded.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  Nonetheless, the Board 
finds that the veteran's claim for a bilateral leg disorder 
is not well-grounded because there is no medical evidence of 
current bilateral leg disability.  Moreover, when there is no 
present disability, there necessarily can be no competent 
medical evidence linking the disability to service.  Epps, 
126 F.3d at 1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a bilateral leg disorder.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton v. West, 12 Vet. App. 477, 486 (1999); 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for paranoia and a delusional 
disorder, thus, the claim is not reopened. 

The appeal of the issue of service connection for a bilateral 
leg disorder is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

